Case No. 32021-422
                                                                                                                                                   HLED IN
                                                                                                  In The 422nd District
                                                                                                                                    COURT OF CRIMINAL APPEALS
The State of Texas                                                                   §
                                                                                     §                                                          M 12 2015
                                                                                     §            Court
                                                                                     §
Eric Lyle Williams                                                                   §            Kaufman County, Texas Abei Acos^ Clerk
                                                                                     §
state id no.: tx 08840896                                                            §
                                                  Judgment of Conviction by Jury
                                                                                     Date Judgment
Judge Presiding:                Hon. Michael Snipes                                                             17 December 2014
                                                                                     Entered:
                                                                                                                Matthew Seymour
                                Bill Wirskye                                         Attorney for
                                                                                                                John Wright
Attorney for State:                                                                  Defendant:
                                Toby Shook                                                                      Doug Parks
Offense for which Defendant Convicted:
Capital Murder
Charging Instrument:                                                                 Statute for Offense:

Indictment                                                                           19.03
Date of Offense:
03/30/2013
Degree of Offense:                                                                   Plea to Offense:
Capital Felony                                                                       Not Guilty
Verdict of Jury:                                                                     Findings on Deadly Weapon:
Guilty                                                                               Yes, a Firearm
Plea to 18' Enhancement                                                       Plea to 2na Enhancement/Habitual
Paragraph:                                                                    Paragraph:
Findings on 1st Enhancement                                                   Findings on 2na Enhancement/Habitual
Paragraph:                                                                    Paragraph:
Punished Assessed bv:                                       Date Sentence Imposed:                                 Date Sentence to Commence:

Jury                                                        17 December 2014                                       17 December 2014
Punishment and Place of Degth _ |nstitutiona| Division, TDCJ
f*r\ nri nth m a n r •
Confinement
                                                         THIS SENTENCE SHALL RUN CONCURRENTLY.
Fine:                                            Court Costs:         Restitution:            Restitution Payable to:

$n/a                                             $0.00                $n/a                    D VICTIM (see below) D AGENCY/AGENT (see below)
    D Attachment A, Order toWithdraw Funds, is Incorporated Into this judgment and made a part hereof.
Sex Offender Registration Requirements do notapply to the Defendant. Tex. Code Crim. Proc. chapter 62.
Theage ofthe victim at the time ofthe offense was N/A
                         If Defendant is to servesentenceinTDCJ. enterincarceration periods In chronological order.
                         From 04/13/13 to 12/17/14
Time
Credited:
                         If Defendant is to servesentenceincounty iail oris given credit toward fine and costs,enterdayscredited below.
                         N/A DAYS             NOTES: N/A
                    All pertinent information, names and assessment* Indicated above are Incorporated Into the language of the judgment below by reference.
               This cause was called for trial in Rockwall County, Texas, the Court having ordered a change of venue. The State appeared by
 her District Attorney.
               Counsel / Waiver of Counsel (select one)
 Bl Defendant appeared in person with Counsel.                                                                                      .
 D Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in wnting in open court.
          It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to the charging instrument.
 Both parties announced ready for trial. Ajury was selected, impaneled, and sworn. The Indictment was read to the jury, and Defendant
 entered a plea tothe charged offense. The Court received the plea and entered it of record.             . . . . . . . . tu •»
          The jury heard the evidence submitted and argument of counsel. The Court charged the jury asto its duty to determine the guilt or
 innocence of Defendant, and the jury retired to consider the evidence. Upon returning to open court, the jury delivered its verdict in the
 presenceof Defendant and defense counsel.
        TheCourt received the verdict and Ordered itentered upon the minutes ofthe Court.


                                                      Eric_WiUiams-Judgment                                      Page 1 of 4
         Punishment Assessed hy '•"^^"••rt'M"            election (select one)             defendant, that there is NO sufficient mitw^ng circumstance or circumstances to warrant^^ asentence of life imprisonment rather than a
death sentence be imposed,

          IT IS THE ORDER AND SENTENCE OF THIS COURT that you, ERIC LYLE WILLIAMS, having been adjudged to be guilty of
capital murder and whose punishment has been assessed by the verdict of the jury and the judgment of this Court at Death, shall be
remanded to the custody of the Sheriff of Kaufman County and transported to and kept in the custody of the Director of the institutional
Division of the Texas Department of Criminal Justice, until some future date to be determined later, upon which day, at some hour after 6:00
p.m., in a room arranged for the purpose of execution, the said Director, acting by and through the executioner designated by said Director
as provided by law, IS HEREBY COMMANDED, ORDERED AND DIRECTED to carry out this sentence of death by intravenous injection of
a substance or substances in a lethal quantity sufficient to cause your death and until you are dead, such procedure to be determined and
supervised by the said Director of the Institutional Division of the Texas Department of Criminal Justice.

         The Clerk of this Court shall issue this Order of Execution and Death Warrant and deliver the same to the Sheriff of Kaufman
County, Texas, who is hereby ORDERED, upon receipt, to deliver the same to the Director of the Institutional Division of the Texas
Department of Criminal Justice and make due return thereof showing that this Order of Execution and Death Warrant has been served and
delivered as directed.

         IT IS FINALLY ORDERED that the Director of the Institutional Division of the Texas Department of Criminal Justice shall endorse
the Sheriffs return showing receipt of this Order of Execution and Death Wan-ant.

         The Court Orders that the Defendant is given credit noted above on this sentence for the time spent incarcerated.

         it is further ORDERED that the costs to Kaufman County for the payment of this defendant's court-appointed attorney, if any, is
taxed against this defendant as court costs. The District Clerk is granted leave to amend the court costs to reflect this amount without the
necessity of a further order.

       Following the disposition of this cause, the defendant's fingerprints were, in open court, placed upon a Judgment Certificate of
Defendant's Prints. Said Certificate is attached hereto and is incorporated by reference as part of this Judgment.
                                  Furthermore, the following special findings or orders apply:




Signed this 17th day of December, 2014.



                                                                     Michael Snipes
                                                                     JUDGE PRESIDING




                                         EriOVilliams-Judgment                               Page 3 of 4
                                    O             Case No. 32021-422
The State of Texas                                               §        In The 422nd Judicial
                                                                 §
                                                                 §        District Court
                                                                 §
Eric Lyle Williams                                               §        Kaufman County, Texas
                                                                 §
State ID No.: TX 08840896                                        §


                        Judgment Certificate of Defendant's Prints




             Defendant's Right Thumb                                                                Defendant's Hand




THIS IS TO CERTIFY THAT THE FINGERPRINTS ABOVE ARETHE ABOVE NAMED DEFENDANT'S FINGERPRINTS
TAKEN ATTHE TIME OF DISPOSITION OF THE ABOVE STYLED AND NUMBERED CAUSE.


DONE IN OPEN COURT ON THIS THE 17TH DAY OF DECEMBER, 2014.




                                                                                                                s?f
                                                                                      '?n/&>-
                                                                                     District Clerk or Deputy

Indicate here if print otherthan the defendant's right thumb is placed in box:

D Left Thumbprint

D Left/Right Intex Finger
                                                                                       Q-n-^.
•   Other:                                                                       ;,iWdahughey,disthici clerk
                                                                                 ^UaaANCOUNTY,.TXp
                                                                                  ^WHubUff*v Deputy

                                      Eric...Williams-Judgment                        Page 4 of 4
                                      >Lf-~n,6»



       THE STATE OF TEXAS                              CAUSE NO. 32021-422


       VS.                                             422nd JUDICIAL DISTRICT COURT

       ERIC LYLE WILLIAMS                              KAUFMAN COUNTY, TEXAS


               DEFENDANT'S NOTICE OF APPEAL AND PAUPER OATH
                       APPOINTMENT OF ATTORNEY ON APPEAL


       The Court finds that the Defendant in the above cause was convicted in this cause for the

offense of Capital Murder and was sentenced to death as the result of the jury's answers to
special issues in the punishment stage and now gives notice of Appeal to the Texas Court of
Criminal Appeals. The Court finds that the Defendant is indigent and too poor to employ
counsel to represent him on the appeal, and too poor to pay for and or give security for the
Statement of Facts and a true copy thereof herein. The Court orders the Court Reporter to prepare
and deliver to appointed Counsel the original and a true copy of the Statement of Facts in this
case, together with all exhibits attached thereto pursuant to its rules of appellate procedure.
                                                                                  C3           <33


                                                                                               e           ££
                                              ORDER                              'ycsu-'c

       It is ordered the Honorable John Tatum SBOT# 19672500, 990 South Shern&fxSt, °                  ;
                                                                                  •     £^     v
Richardson, Texas 75081, Ph #972-705-9200, a duly licensed and approved attomeyrt^hariSBe
                                                                                   — ^~         up
death penalty appeals is hereby appointed to represent Defendant in prosecuting|ds appeal .11
                                                                                   -<             *"
herein, and it is further Ordered that the Court Reporter is hereby directed to transcribe all of the
notes as same mayappertain to this causeand as takenduring the trial of this cause and make
Statement of Facts in duplicate and furnish same to defendant or his appointed Counsel.
       SIGNED this the '^dav of December, 2014.



                                                               JUDGE PRESIDING